DETAILED ACTION
Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020, 01/13/2022 and 05/31/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-4 and 6-8 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a measurement report transmitting unit”, “a cell count judging unit” in claims 1-4 and 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “prohibits the transmission of the measurement report until a predetermined time period passes from the transmission of the measurement report” is vague and indefinite. The claim limitation appears to refer to the same transmission of the measurement report and it is unclear how the transmission of the measurement report is performed and also prohibited.
Claims 2-4 and 6-8 are rejected for the same reasons as claim 1.
Regarding claim 5, the claim limitation “not transmitting the measurement report until a predetermined time passes from the transmission of the measurement report” is vague and indefinite. The claim limitation appears to refer to the same transmission of the measurement report and it is unclear how the transmission of the measurement report is performed and also prohibited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Han et al. (US2020/0260307, Han hereinafter).


As to claim 1: Han discloses a user equipment that transmits to a radio access network a measurement report that includes reception quality of a serving cell and a neighbor cell, the user equipment comprising: 
a measurement report transmitting unit that transmits to the radio access network the measurement report based on an entering condition for a target of the measurement report (see at least paragraphs [0026], [0073] and Fig. 3, Step 4 is measurement reporting, whereby the UE reports measurement results for cells that fulfill the configured new trigger condition or new trigger event. The new triggering condition includes an (entering) condition 1, the (entering) condition 1 and a (entering) condition 2, or the combination of the (entering) condition 1 and the (entering) condition 2.); and 
a cell count judging unit that judges number of triggering cells that trigger transmission of the measurement report to the radio access network (see at least paragraph [0019] 1). Multi-cell trigger mechanism: when multiple-cell measurement results all fulfill the configured triggering threshold, the measurement report is triggered.), 
wherein the measurement report transmitting unit transmits the measurement report when the number of the neighbor cells that fulfill the entering condition is equal to or more than the number of the triggering cells (see at least paragraphs [0026], [0073] and Fig. 3, Step 4 is measurement reporting, whereby the UE reports measurement results for cells that fulfill the configured new trigger condition or new trigger event.), and 
prohibits the transmission of the measurement report until a predetermined time period passes from the transmission of the measurement report (see at least paragraph [0074] In step 5, a prohibit timer is started to prevent the following measurement report. After the prohibit timer is expired, the trigger measurement result can be reported again.).
As to claim 2: Han discloses the user equipment as claimed in claim 1. Han further discloses wherein the measurement report transmitting unit activates a timer that measures the predetermined time period at the transmission timing of the measurement report that is transmitted when the number of the neighbor cells that fulfill the entering condition becomes equal to or more than the number of the triggering cells (see at least paragraph [0020], when multiple cell measurement results all fulfill the configured triggering threshold, the measurement report is triggered. If the measured cells did not fulfill the indicated multi-cell number, then after the timer is expired, the measurement is still triggered to be reported.).
As to claim 3: Han discloses the user equipment as claimed in claim 1. Han further discloses wherein the measurement report transmitting unit transmits the measurement report when the number of the neighbor cells that fulfill the entering condition or a leaving condition for omitting the reception quality of a cell from the measurement report is equal to or more than the number of the triggering cells (see at least paragraphs [0026], [0073] and Fig. 3, Step 4 is measurement reporting, whereby the UE reports measurement results for cells that fulfill the configured new trigger condition or new trigger event. The new triggering condition includes an (entering) condition 1, the (entering) condition 1 and a (entering) condition 2, or the combination of the (entering) condition 1 and the (entering) condition 2.).
As to claim 4: Han discloses the user equipment as claimed in claim 1. Han further discloses wherein the cell count judging unit receives from the radio access network an information element that stipulates a condition for triggering transmission, and the information element includes the predetermined time period (see at least paragraph [0020], when multiple cell measurement results all fulfill the configured triggering threshold, the measurement report is triggered. If the measured cells did not fulfill the indicated multi-cell number, then after the timer is expired, the measurement is still triggered to be reported.).
As to claim 5: Han discloses a measurement report transmitting method of transmitting a measurement report that includes reception quality of a serving cell and a neighbor cell to a radio access network, the measurement report transmitting method comprising: transmitting the measurement report to the radio access network based on an entering condition for a target of the measurement report (see at least paragraphs [0026], [0073] and Fig. 3, Step 4 is measurement reporting, whereby the UE reports measurement results for cells that fulfill the configured new trigger condition or new trigger event. The new triggering condition includes an (entering) condition 1, the (entering) condition 1 and a (entering) condition 2, or the combination of the (entering) condition 1 and the (entering) condition 2.); and 
judging number of triggering cells that trigger the transmission of the measurement report to the radio access network (see at least paragraph [0019] 1). Multi-cell trigger mechanism: when multiple-cell measurement results all fulfill the configured triggering threshold, the measurement report is triggered.), 
wherein the transmitting includes transmitting the measurement report when the number of the neighbor cells that fulfill the entering condition is equal to or more than the number of the triggering cells (see at least paragraphs [0026], [0073] and Fig. 3, Step 4 is measurement reporting, whereby the UE reports measurement results for cells that fulfill the configured new trigger condition or new trigger event.), and 
not transmitting the measurement report until a predetermined time passes from the transmission of the measurement report (see at least paragraph [0074] In step 5, a prohibit timer is started to prevent the following measurement report. After the prohibit timer is expired, the trigger measurement result can be reported again.).
As to claim 6: Han discloses the user equipment as claimed in claim 2. Han further discloses wherein the measurement report transmitting unit transmits the measurement report when the number of the neighbor cells that fulfill the entering condition or a leaving condition for omitting the reception quality of a cell from the measurement report is equal to or more than the number of the triggering cells (see at least paragraphs [0026], [0073] and Fig. 3, Step 4 is measurement reporting, whereby the UE reports measurement results for cells that fulfill the configured new trigger condition or new trigger event. The new triggering condition includes an (entering) condition 1, the (entering) condition 1 and a (entering) condition 2, or the combination of the (entering) condition 1 and the (entering) condition 2.).
As to claim 7: Han discloses the user equipment as claimed in claim 2. Han further discloses wherein the cell count judging unit receives from the radio access network an information element that stipulates a condition for triggering transmission, and the information element includes the predetermined time period (see at least paragraph [0020], when multiple cell measurement results all fulfill the configured triggering threshold, the measurement report is triggered. If the measured cells did not fulfill the indicated multi-cell number, then after the timer is expired, the measurement is still triggered to be reported.).
As to claim 8: Han discloses the user equipment as claimed in claim 3. Han further discloses wherein the cell count judging unit receives from the radio access network an information element that stipulates a condition for triggering transmission, and the information element includes the predetermined time period (see at least paragraph [0020], when multiple cell measurement results all fulfill the configured triggering threshold, the measurement report is triggered. If the measured cells did not fulfill the indicated multi-cell number, then after the timer is expired, the measurement is still triggered to be reported.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GUNNARSSON et al. (US 20200359251) discloses SFTD and ANR Specific Reporting.
Maattanen, Helka-Liina (US 20200187035) discloses Measurement Reporting Prohibit Timer for Measurement of Signals Originating from Two Different Cells or Beams.
Tsai et al. (US 20180199226) discloses Method And Apparatus For Triggering A Beam State Information Report In A Wireless Communication System.
UEMURA et al. (US 20160212645) discloses Terminal Apparatus, Base Station Apparatus, Communication System, Measurement Method, And Integrated Circuit.
Marinier et al. (US 20120003943) discloses Performing Measurements In Wireless Communications Using Multiple Carriers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464